Citation Nr: 1142409	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-16 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to September 1963.          

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's assertion that, within seven years of his September 1963 discharge from service, he experienced disabling symptoms associated with multiple sclerosis.  


CONCLUSION OF LAW

Multiple sclerosis is presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim to service connection

The Veteran claims that he incurred multiple sclerosis (MS) during service.  In the January 2008 rating decision on appeal, his claim was denied.  For the reasons set forth below, the Board finds that a grant of the claim for service connection is warranted at this time.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011). 

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d). 

The law also provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as multiple sclerosis, become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this matter, the evidence of record demonstrates that the Veteran currently has multiple sclerosis.  A private medical report dated in June 1999 notes a diagnosis of multiple sclerosis, as do VA treatment records dated between 2002 and 2007.  Moreover, a medical opinion from the Veterans Health Administration (VHA) dated in October 2011 also notes a diagnosis of multiple sclerosis.  

The evidence of record also indicates that symptoms associated with multiple sclerosis became manifest to a compensable degree within seven years after the Veteran's separation from service in September 1963.  38 C.F.R. §§ 3.307, 3.309(a).  

Private records dated in May 1969 indicate that the Veteran experienced an eye disorder that month.  The Veteran has maintained that these records evidence the onset of multiple sclerosis.  The Board found the records to be limited in that they do not include treatment records or reports, but rather invoices reflecting billing for numerous procedures involving the eyes.  The Board therefore sought medical evaluation of these records in March 2011 from the VHA.  In response, the VHA examiner stated in October 2011 that the May 1969 private records were at least as likely as not evidence of treatment for "a presenting sign of MS" - optic neuritis.  The examiner then concluded that it was at least as likely as not that the eye disorder in May 1969 was an early-stage manifestation of the Veteran's multiple sclerosis.  The examiner stated that it was "unusual" that a person with MS would go 30 years between symptoms.  The record indicates that the Veteran did not experience any symptoms associated with his MS between the May 1969 eye problem and the June 1999 private treatment.  Nevertheless, the examiner indicated that "prolonged latencies for the first to a second episode have been documented."  Based on this evidence, the Board cannot find that the evidence preponderates against the Veteran's claim that his onset of multiple sclerosis occurred within 7 years of his discharge from active service.  See Alemany, supra.   

As for whether the MS-related vision loss in May 1969 was compensable, the Board has relied on Diagnostic Codes 6065, 6066, and 8018 to find that it likely was.  These codes provide for compensable ratings for severe vision loss in one eye, and for MS itself.  See 38 C.F.R. §§ 4.79, 4.124a. 

The Board recognizes that the record contains no medical evidence documenting the exact amount of vision loss experienced by the Veteran in May 1969.  Nevertheless, the invoices of record evidence treatment for a serious vision problem.  And the Veteran has provided lay evidence of record that he experienced "sudden total loss of vision in right eye."  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the Board finds the Veteran competent to attest to what type of vision he experienced in May 1969.  His vision, or the loss of vision, is an observable symptom about which he can offer evidence.  His statement regarding the degree of his vision loss in May 1969 is therefore of probative value.  As such, the Board finds that the evidence of record does not preponderate against his claim that his vision loss in May 1969 was compensable.  See 38 C.F.R. § 4.79, Diagnostic Codes 6065, 6066.  Moreover, under 38 C.F.R. § 4.124a, Diagnostic Code 8018 provides for a minimum rating of 30 percent for the mere diagnosis of MS.  

In sum, the record contains no evidence indicating that the Veteran had been diagnosed with multiple sclerosis within the first seven years of his discharge from active service in September 1963.  However, the record contains evidence indicating that the Veteran was treated for an eye disorder in May 1969.  A medical expert has found that that evidence of eye treatment is at least as likely as not medical evidence of the onset of the Veteran's multiple sclerosis, finally diagnosed in June 1999.  And the evidence indicates that the degree of disability experienced by the Veteran in May 1969 would likely have led to a compensable rating.  

Service connection for multiple sclerosis is therefore warranted in this matter.  


ORDER

Entitlement to service connection for multiple sclerosis is granted.    



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


